          Case 2:19-cv-04403-SMB Document 9 Filed 08/01/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                     NO. CV-19-04403-PHX-SMB
10                  Plaintiff,
                                                  CLERK’S ENTRY OF DEFAULT
11   v.
12   64 Firearms,
13                  Defendant.
14
15           Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and upon
16   application by the Plaintiff, default is entered regarding the interests of Nicholas
17   Scichilone, Joanna Nearpass, and all others in defendant 64 Firearms named in the
18   Government’s Verified Complaint for Forfeiture In Rem.
19   DEFAULT ENTERED this 1st day of August, 2019.
20                                           Brian D. Karth
                                             District Court Executive/Clerk of Court
21
22   August 1, 2019
                                             s/ R. Vasquez
23                                      By   Deputy Clerk
24
25
26
27
28
